Listing Report:Supplement No. 68 dated Oct 05, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 247543 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $6,000.00 Prosper Rating: A Term: 36 months Estimated loss: 2.1% Starting lender yield: 11.42% Starting borrower rate/APR: 12.42% / 14.56% Starting monthly payment: $200.49 Auction yield range: 4.27% - 11.42% Estimated loss impact: 2.14% Lender servicing fee: 1.00% Estimated return: 9.28% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Jul-1996 Debt/Income ratio: 29% Credit score: 720-740 (Oct-2009) Current / open credit lines: 12 / 11 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 51 Length of status: 25y 8m Amount delinquent: $0 Revolving credit balance: $52,289 Occupation: Teacher Public records last 12m / 10y: 0/ 0 Bankcard utilization: 80% Stated income: $75,000-$99,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 1 Screen name: shores Borrower's state: Ohio Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Paying off my credit cards Purpose of loan:This loan will be used to? consolidate credit cards so that I can pay one bill at a lower interest rate and in a shorter period of time.My financial situation:I am a good candidate for this loan because? I am honest and hard working. Information in the Description is not verified. Borrower Payment Dependent Notes Series 347543 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $10,500.00 Prosper Rating: AA Term: 36 months Estimated loss: 1.5% Starting lender yield: 11.43% Starting borrower rate/APR: 12.43% / 12.78% Starting monthly payment: $350.91 Auction yield range: 3.27% - 11.43% Estimated loss impact: 1.51% Lender servicing fee: 1.00% Estimated return: 9.92% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 8 First credit line: Apr-1995 Debt/Income ratio: 30% Credit score: 800-820 (Oct-2009) Current / open credit lines: 20 / 17 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 36 Length of status: 2y 1m Amount delinquent: $0 Revolving credit balance: $26,785 Occupation: Teacher Public records last 12m / 10y: 0/ 0 Bankcard utilization: 32% Stated income: $50,000-$74,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 0 Screen name: lakesideliving Borrower's state: Minnesota Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Paying off my debt Purpose of loan:This loan will be used to pay off debt I acquired when I built a little rambler on a lake last year.? I had always dreamed of raising children on a lake.? The cost of building had some hidden costs along the way that?I put on credit cards to band aid through it and now I would like to get back on track financially.? My financial situation:I am a good candidate for this loan because I have a doctoral degree and teach at multiple universities during the year allowing me to have a strong financial flow throughout the year.? I do work full time?at a state university?and that job is secure.? I am responsible and follow through on my responsibilities.? This loan will allow me to take back control of my debt. Information in the Description is not verified. Borrower Payment Dependent Notes Series 394821 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $25,000.00 Prosper Rating: HR Term: 36 months Estimated loss: 18.0% Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 37.45% Starting monthly payment: $1,130.90 Auction yield range: 17.27% - 34.00% Estimated loss impact: 20.01% Lender servicing fee: 1.00% Estimated return: 13.99% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 3 First credit line: Mar-1986 Debt/Income ratio: 60% Credit score: 700-720 (Oct-2009) Current / open credit lines: 32 / 27 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 91 Length of status: 3y 7m Amount delinquent: $0 Revolving credit balance: $107,838 Occupation: Pharmacist Public records last 12m / 10y: 0/ 0 Bankcard utilization: 76% Stated income: $100,000+ Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 5 Screen name: finance-mirth473 Borrower's state: California Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Business Growth and Development Purpose of loan:This loan will be used to? My financial situation:I am a good candidate for this loan because of my professional standing, my solid and steady income, and my many years of experience in the profession. I have a large network within the healthcare setting including professional at all levels of decision making. My skills are perfect for the growing field of pharmacy and healthcare. I have previous business experience creating a regional pharmaceutical company for infancy to major growth with over 5 million in revenues prior to being sold.
